Exhibit 10-vv(i)

 

FIRST AMENDMENT

TO THE

BELLSOUTH NON-EMPLOYEE DIRECTORS

CHARITABLE CONTRIBUTION PROGRAM

 

Effective January 27, 1997

 

THIS FIRST AMENDMENT is made to the Bellsouth Non-Employee Directors Charitable
Contribution Program (the "Plan"). Mr. Codina recommended that the following
resolutions be approved.

 

Whereupon, on motion, it was

 

RESOLVED: that the BellSouth Corporation Nonemployee Director Charitable
Contribution Program is hereby terminated with respect to, and shall not be
available to, members of the Board of Directors who are initially elected to the
Board after January 27, 1997; and

 

FURTHER RESOLVED: that the Plan shall continue to be effective with respect to
current members of the Board of Directors, and is hereby amended to provide that
the payout by the Company shall be made in a lump sum at the time of the
Director's retirement (or death, if earlier) and shall no longer be spread over
five years.

 

 

 